Fourth Court of Appeals
                                San Antonio, Texas
                                   November 15, 2016

                                   No. 04-16-00320-CR

                                  Willie David FLOYD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10665
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
       Appellant’s brief was originally due on November 14, 2016. On November 14, 2016,
appellant’s appointed counsel, Ms. Debra L. Parker, filed a motion requesting a ninety-day
extension of time in which to file appellant’s brief. The motion is GRANTED, and it is
ORDERED that appellant’s brief shall be filed no later than February 13, 2017. NO FURTHER
EXTENSIONS WILL BE GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court